53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Toni A. HAMPTON, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3454
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 28, 1995Filed:  May 5, 1995

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Toni A. Hampton was convicted of conspiring to distribute cocaine and possessing cocaine with intent to distribute in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  We affirmed his conviction on direct appeal.  See United States v. Miller, 974 F.2d 953, 955 (8th Cir. 1992).  Hampton then moved to vacate his sentence, see 28 U.S.C. Sec. 2255, raising claims of sentencing error and ineffective assistance of counsel.  The district court1 denied the sentencing claims as procedurally barred and the ineffective assistance claim on the merits.  Hampton appeals and moves to supplement the record on appeal.  We grant the motion to supplement and affirm.


2
Hampton argues that the sentencing court should have granted a mitigating-role reduction under U.S.S.G. Sec. 3B1.2 and erred in finding that the entire drug quantity attributable to the conspiracy was reasonably foreseeable to Hampton.  The district court correctly concluded that these claims are procedurally barred.  Absent a showing of cause and prejudice, or actual innocence, Sec. 2255 relief is not available to correct errors that could have been raised at sentencing and on direct appeal.  See Ramey v. United States, 8 F.3d 1313, 1314 (8th Cir. 1993).


3
Alternatively, Hampton argues that his trial counsel provided ineffective assistance when she failed to raise the mitigating-role and drug-quantity issues at sentencing.  However, the district court noted that, had these claims been raised at sentencing, they would have been rejected on the merits as inconsistent with the facts of conviction.  In these circumstances, Hampton can satisfy neither the deficient performance nor the prejudice prong of Strickland v. Washington, 466 U.S. 668 (1984).  The district court properly rejected this claim.


4
The judgment of the district court is affirmed.



1
 The HONORABLE D. BROOK BARTLETT, United States District Judge for the Western District of Missouri